Citation Nr: 0120678	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  01-05 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel





INTRODUCTION

The veteran had active service from April 1943 to April 1946, 
and from May 1951 to December 1957.  He also apparently had 
additional unverified service, as his December 1957 DD 214 
reports that he had total active service of 10 years and four 
months.  The veteran died in June 2000.  The appellant is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Houston, Texas.  In the decision, the RO denied service 
connection for the cause of the veteran's death.


REMAND

The veteran's death certificate indicates that the cause of 
his death was a myocardial infarction.  The appellant and her 
representative contend that the myocardial infarction which 
resulted in the veteran's death was related to findings noted 
in the veteran's service medical records.  

The service medical records indicate that a Grade I systolic 
murmur at apex was noted in the veteran's heart in January 
1946, during the veteran's first period of service.  During 
the veteran's second period of service, complaints of chest 
pain were noted in December 1956.  Electrocardiographic (EKG) 
test results from August 1957 were interpreted as showing 
'auricular ischemic or infarction', and the EKG related to 
the separation examination in November 1957 was interpreted 
as showing no change from the August 1957 EKG.

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the VA's duty to notify the 
appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the facts pertinent to 
the claim.  See 38 U.S.C. § 5103A, 5107 (West Supp. 2001).  
The Board finds that additional development and notification 
is required by this new law.  The record does not reflect 
that the RO apprised the appellant of the evidence necessary 
to substantiate her claim, including but not limited such 
evidence as private medical records, and lay statements.  
Aside from the service medical records, the only other 
evidence of record pertinent to the appellant's claim is the 
veteran's death certificate from July 2000, which indicates 
that the veteran died of a myocardial infarction.  The record 
is silent as to whether the veteran had any medical treatment 
following his discharge from service in December 1957.  As 
the record does not reflect that the RO has apprised the 
appellant of the value of other VA or private medical 
evidence, or otherwise attempted to obtain such evidence, 
further development is necessary to satisfy the dictates of 
38 U.S.C.A. § 5103A and 5107 as to the issue on appeal.

The Board also finds that an opinion is warranted to 
determine whether there is a relationship between the 
findings noted in the veteran's service medical records and 
the myocardial infarction which resulted in the veteran's 
death.  The new act requires that the VA obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  Accordingly, this case is remanded for the 
following:

1.  The RO should provide the appellant 
the opportunity to identify the names and 
addresses of all health care providers 
who have treated the veteran for any 
cardiovascular disorder since his 
separation from service.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request. 38 C.F.R. § 
3.159 (2000).  A response negative or 
positive should be associated with the 
claims files.

2.  The RO should advise the appellant of 
the probative value of lay statements and 
have her obtain them, if possible.  If 
provided with such statements, the RO 
should review the entire record, and then 
take such action, as the needs of the 
case require.

3.  The RO must also review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001) is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied. 

4.  Upon completion of the foregoing, the 
claims file should be referred to a VA 
cardiologist.  The doctor should review 
the record, particularly the service 
medical records discussed above, and 
should provide an opinion as to the 
likelihood that the veteran's cause of 
death was etiologically related to his 
period of service.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
United States Court of Appeals for 
Veterans Claims (Court) are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated. Stegall 
v. West, 11 Vet. App. 268 (1998).  After 
any indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the appellant's 
claim. 

6.  If the benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be furnished to the 
appellant and she should be given the 
opportunity to respond thereto.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations, not 
previously provided, considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



